 

Exhibit 10.5

 

Execution Version

 

Reference is made to the Intercreditor Agreement described below. Each Secured
Party, by accepting the benefits of the security provided hereby, (i) consents
(or is deemed to consent), to the subordination of Liens provided for in the
Intercreditor Agreement, (ii) agrees (or is deemed to agree) that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Collateral Trustee on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Secured Party.

 

Notwithstanding any other provision contained herein, this Security Agreement,
the Liens created hereby and the rights, remedies, duties and obligations
provided for herein are subject in all respects to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of this Security Agreement and the Intercreditor Agreement, the
provisions of the Intercreditor Agreement shall control.

 

SECOND LIEN SECURITY AGREEMENT

 

This SECOND LIEN SECURITY AGREEMENT, dated as of March 12, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, this
“Security Agreement”), is made by ENERGY XXI USA, INC., a Delaware corporation
(the “Grantor”), in favor of U.S. Bank National Association, in its capacity as
Collateral Trustee (as defined in the Indenture hereinafter described) for the
ratable benefit of the Secured Parties.

 

WITNESSETH :

 

A.           Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Company”), will issue its 11.000% Senior Secured Second Lien Notes due 2020 in
an initial aggregate principal amount of $1,450,000,000, pursuant to an
Indenture dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Indenture”) by and among
the Company, Energy XXI Ltd, the Grantor, the Subsidiary Guarantors party
thereto from time to time, and U.S. Bank National Association, as the Trustee
(as defined therein).

 

B.           The Indenture requires the Grantor to enter into this Security
Agreement and grant to the Collateral Trustee, for the ratable benefit of the
Secured Parties, a security interest in the Collateral (as hereinafter defined).

 

C.           In connection with the Indenture, the Company, the Guarantors
(including the Grantor), the Trustee and the Collateral Trustee are entering
into that certain Collateral Trust Agreement dated as of the date hereof (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Collateral Trust Agreement”), which sets forth the terms on which the
Collateral Trustee will receive, hold, administer, maintain, enforce and
distribute the proceeds of all liens upon any property of the Grantor at any
time held by the Collateral Trustee, in trust for the benefit of the current and
future holders of the Parity Lien Obligations (as defined in the Indenture),
including the Secured Parties.

 

  Second Lien Security Agreement

 

 

D.           Certain Priority Lien Obligations and Junior Lien Obligations
(each, as defined in the Indenture) may be outstanding from time to time and, as
such, to set forth the relative rights of the holders of the Priority Lien
Obligations, the holders of the Parity Lien Obligations (including the Secured
Parties), and the holders of the Junior Lien Obligations, The Royal Bank of
Scotland plc, as the Priority Lien Collateral Agent (as defined in the
Indenture), and the Collateral Trustee are entering into that certain
Intercreditor Agreement dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Intercreditor
Agreement”).

 

E.           The board of directors of the Grantor has determined that the
Grantor’s execution, delivery and performance of this Security Agreement may
reasonably be expected to provide substantial benefit to the Grantor, directly
or indirectly, and are in the best interests of the Grantor.

 

F.           The Grantor has duly authorized the execution, delivery and
performance of this Security Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

 

“Bill of Sale” means a bill of sale or other instrument evidencing the sale or
transfer of the Grand Isle Gathering System from the Grantor to the purchaser or
transferee, as provided in such bill of sale or other instrument.

 

“Collateral” is defined in Section 2.1.

 

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware, including all operating
system software, utilities and application programs in whatsoever form, (b)
software programs (including both source code, object code and all related
applications and data files), designed for use on the computers and electronic
data processing hardware described in clause (a) above, (c) all firmware
associated therewith, (d) all documentation (including flow charts, logic
diagrams, manuals, guides, specifications, training materials, charts and pseudo
codes) with respect to such hardware, software and firmware described in the
preceding clauses (a) through (c), and (e) all rights with respect to all of the
foregoing, including copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, improvements, error corrections, updates, additions or model
conversions of any of the foregoing.

 

 2Second Lien Security Agreement

 

 

“Copyright Collateral” means all copyrights of the Grantor, registered or
unregistered and whether published or unpublished, now or hereafter in force
throughout the world including all of the Grantor’s rights, titles and interests
in and to all copyrights registered in the United States Copyright Office or
anywhere else in the world, including without limitation those copyrights
referred to in Item C of Schedule III hereto, and registrations and recordings
thereof and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, the right to sue for past, present and
future infringements of any of the foregoing, all rights corresponding thereto,
all extensions and renewals of any thereof and all Proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages and Proceeds of
suit, which are owned or licensed by the Grantor.

 

“Equipment” is defined in Section 2.1(a).

 

“Governmental Approval” is defined in Section 2.1(f).

 

“Grand Isle Gathering System” means the Grand Isle flow line networks and
process facilities, including all pumps, pipelines, gathering systems, headers,
separators, tanks, regulators, compressors, pumps, valves and associated
equipment, formerly owned by Energy XXI Pipeline LLC and/or Energy XXI Pipeline
II LLC.

 

“Grantor” is defined in the preamble.

 

“Indenture” is defined in the recitals.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intercreditor Agreement” is defined in the recitals.

 

“Obligor” means the Company and each Guarantor.

 

“Organic Document” means, relative to any Person, its certificate or articles of
incorporation, articles and memorandum of association, by-laws, certificate of
partnership, partnership agreement, certificate of formation, limited liability
agreement, operating agreement and similar or comparable agreement or
certificate, and all shareholder agreements, voting trusts and similar
arrangements applicable to any of such Person’s Capital Stock.

 

 3Second Lien Security Agreement

 

 

“Patent Collateral” means (a) all inventions and discoveries, whether patentable
or not, all letters patent and applications for letters patent throughout the
world, including without limitation those patents referred to in Item A of
Schedule III hereto, and any patent applications in preparation for filing, (b)
all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clause (a), (c) all
patent licenses, and other agreements providing the Grantor with the right to
use any items of the type referred to in clauses (a) and (b) above, and (d) all
Proceeds of, and rights associated with, the foregoing (including licenses,
royalties income, payments, claims, damages and Proceeds of infringement suits),
the right to sue third parties for past, present or future infringements of any
patent or patent application, and for breach or enforcement of any patent
license.

 

“second priority” means Liens that (a) may be junior in priority to the Liens
securing Priority Lien Obligations, to the extent permitted to be incurred or to
exist under the Intercreditor Agreement, and (b) are senior in priority to the
Liens securing Junior Lien Obligations, to the extent permitted to be incurred
or to exist under the Intercreditor Agreement.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Parties” means the Trustee, the Collateral Trustee, the Holders and
each other holder of any Secured Obligation.

 

“Security Agreement” is defined in the preamble.

 

“Termination Date” means the earlier of (i) the earliest to occur of (a) the
satisfaction and discharge of the Indenture pursuant to Article 10 thereof, (b)
Legal Defeasance pursuant to Article 8 of the Indenture, (c) Covenant Defeasance
pursuant to Article 8 of the Indenture, and (d) the date on which all
outstanding Secured Obligations have been indefeasibly paid in full in cash and
discharged, or (ii) the date upon which the Bill of Sale becomes effective.

 

“Trademark Collateral” means (a) (i) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos and other source or
business identifiers, and all goodwill of the business associated therewith, now
existing or hereafter adopted or acquired, including without limitation those
trademarks referred to in Item B of Schedule III hereto, whether currently in
use or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America, or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”), (b) all trademark licenses for
the grant by or to the Grantor of any right to use any trademark, (c) all of the
goodwill of the business connected with the use of, and symbolized by the items
described in, clause (a), and to the extent applicable clause (b), (d) the right
to sue third parties for past, present and future infringements of any Trademark
Collateral described in clause (a) and, to the extent applicable, clause (b),
and (e) all Proceeds of, and rights associated with, the foregoing, including
any claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

 

 4Second Lien Security Agreement

 

 

“Trade Secrets Collateral” means all common law and statutory trade secrets and
all other confidential, proprietary or useful information and all know-how
obtained by or used in or contemplated at any time for use in the business of
the Grantor, (all of the foregoing being collectively called a “Trade Secret”),
including all Documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses, and including the right to
sue for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

 

SECTION 1.2. Indenture Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Security Agreement, including its
preamble and recitals, have the meanings provided in the Indenture.

 

SECTION 1.3. UCC Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the UCC are used in
this Security Agreement, including its preamble and recitals, with such
meanings.

 

ARTICLE II
SECURITY INTEREST

 

SECTION 2.1. Grant of Security Interest. The Grantor hereby pledges,
hypothecates, assigns, charges, mortgages, delivers, and transfers to the
Collateral Trustee, for its benefit and the ratable benefit of each of the
Secured Parties, and hereby grants to the Collateral Trustee, for its benefit
and the ratable benefit of each of the other Secured Parties, a continuing
security interest in all of the Grantor’s following property, whether now or
hereafter existing, owned or acquired by the Grantor, and wherever located,
(collectively, the “Collateral”):

 

(a)          all equipment in all of its forms of the Grantor, wherever located,
and all machinery, apparatus, installation facilities, flow line networks and
process facilities, including all pumps, pipelines, gathering systems, headers,
separators, tanks, regulators, compressors, valves and associated equipment,
related to the Grand Isle Gathering System, and other tangible personal
property, and all parts thereof and all accessions, additions, attachments,
improvements, substitutions, replacements and proceeds thereto and therefor (any
and all of the foregoing being the “Equipment”);

 

(b)          (reserved);

 

(c)          all contracts and contract rights of the Grantor used or useful in
connection with the Equipment, and all rights of the Grantor now or hereafter
existing in and to all security agreements, guaranties, leases, agreements and
other contracts securing or otherwise relating to any such contracts and
contract rights;

 

(d)          all Intellectual Property Collateral of the Grantor used or useful
in connection with the Equipment;

 

 5Second Lien Security Agreement

 

 

(e)          all books, correspondence, credit files, records, invoices, tapes,
cards, computer runs, writings, data bases, information in all forms, paper and
documents and other property relating to, used or useful in connection with,
evidencing, embodying, incorporating or referring to, any of the foregoing in
this Section 2.1;

 

(f)           all governmental approvals, permits, licenses, authorizations,
consents, rulings, tariffs, rates, certifications, waivers, exemptions, filings,
claims, orders, judgments and decrees used or useful in connection with the
Equipment (each a “Governmental Approval”), to the extent a security interest
may be granted therein; provided that any Governmental Approval that by its
terms or by operation of law would be void, voidable, terminable or revocable if
mortgaged, pledged or assigned hereunder is expressly excepted and excluded from
the Liens and terms of this Security Agreement, including the grant of security
interest in this Section 2.1;

 

(g)          (reserved);

 

(h)          to the extent not included in the foregoing, all fixtures and
supporting obligations used or useful in connection with the Equipment;

 

(i)           (reserved); and

 

(j)           all accessions, substitutions, replacements, products, offspring,
rents, issues, profits, returns, income and proceeds of and from any and all of
the foregoing Collateral (including proceeds which constitute property of the
types described in clauses (a), (c), (d), (e), (f) and (h), and to the extent
not otherwise included, all payments and proceeds under insurance (whether or
not the Collateral Trustee is the loss payee thereof), or any condemnation
award, indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the Collateral).

 

SECTION 2.2. Security for Obligations. This Security Agreement and the
Collateral secure the prompt and indefeasible payment in full and performance of
all Notes Obligations now or hereafter existing under this Security Agreement,
the Indenture or any other Note Document, whether for principal, interest,
costs, fees, expenses or otherwise, howsoever created, arising or evidenced,
whether direct or indirect, primary or secondary, fixed or absolute or
contingent, joint or several, or now or hereafter existing under this Security
Agreement and each other Note Document (as used herein, the “Secured
Obligations”).

 

SECTION 2.3. Continuing Security Interest; Transfer of Notes; Reinstatement.

 

(a)          This Security Agreement shall create a continuing security interest
in the Collateral and shall (i) remain in full force and effect until the
Termination Date, (ii) be binding upon the Grantor and its successors,
transferees and assigns, and (iii) inure, together with the rights and remedies
of the Collateral Trustee hereunder, to the benefit of the Collateral Trustee
and each other Secured Party and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing, any Holder may assign
or otherwise transfer (in whole or in part) any Note held by it as provided in
the Indenture and any successor or assignee thereof shall thereupon become
vested with all the rights and benefits in respect thereof granted to such
Holder under each Note Document (including this Security Agreement) to the
extent contemplated in the Indenture. Upon the Termination Date, the security
interest granted herein shall automatically terminate and all rights to the
Collateral shall (x) revert to the Grantor or (y) be transferred to the
purchaser or transferee under the Bill of Sale, as applicable. Upon any such
payment and termination or expiration, the Collateral Trustee will, at the
Grantor’s sole expense, deliver to the Grantor, without any representations,
warranties or recourse of any kind whatsoever any and all Collateral held by the
Collateral Trustee hereunder, and execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination.

 

 6Second Lien Security Agreement

 

 

(b)          If at any time all or any part of any payment theretofore applied
by the Collateral Trustee or any Secured Party to any of the Secured Obligations
is or must be rescinded or returned by the Collateral Trustee or any such
Secured Party for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy, reorganization or other similar proceeding of the
Grantor or any other Person), such Secured Obligations shall, for purposes of
this Security Agreement, to the extent that such payment is or must be rescinded
or returned, be deemed to have continued to be in existence, notwithstanding any
application by the Collateral Trustee or such Secured Party or any termination
agreement or release provided to the Grantor, and this Security Agreement shall
continue to be effective or reinstated, as the case may be, as to such Secured
Obligations, all as though such application by the Collateral Trustee or such
Secured Party had not been made. This Section 2.3(b) shall survive the
Termination Date.

 

SECTION 2.4. Grantor Remains Liable. Anything herein to the contrary
notwithstanding, (a) the Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein, and will
perform all of its duties and obligations under such contracts and agreements to
the same extent as if this Security Agreement had not been executed, (b) the
exercise by the Collateral Trustee of any of its rights hereunder shall not
release the Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral, and (c) neither the
Collateral Trustee nor any other Secured Party shall have any obligation or
liability under any contracts or agreements included in the Collateral by reason
of this Security Agreement, nor shall the Collateral Trustee nor any Secured
Party be obligated to perform any of the obligations or duties of the Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 2.5. (Reserved).

 

SECTION 2.6. (Reserved).

 

 7Second Lien Security Agreement

 

 

SECTION 2.7. Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of a
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Collateral Trustee (for its benefit and the ratable benefit of
each other Secured Party) hereunder, and all obligations of the Grantor
hereunder, shall, in each case, be absolute, unconditional and irrevocable
irrespective of (a) any lack of validity, legality or enforceability of any Note
Document, (b) the failure of any Secured Party (i) to assert any claim or demand
or to enforce any right or remedy against the Grantor or any other Obligor or
any other Person under the provisions of any Note Document or otherwise, or (ii)
to exercise any right or remedy against any other guarantor of, or collateral
securing, any Secured Obligations, (c) any change in the time, manner or place
of payment of, or in any other term of, all or any part of the Secured
Obligations, or any other extension, compromise or renewal of any Secured
Obligations, (d) any reduction, limitation, impairment or termination of any
Secured Obligations (except in the case of the occurrence of the Termination
Date) for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligations or otherwise, (e) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Note Document, (f) any addition,
exchange or release of any Collateral for the Secured Obligations, or any
surrender or non-perfection of any collateral, or any amendment to or waiver or
release or addition to, or consent to or departure from, any other guaranty held
by any Secured Party securing any of the Secured Obligations, or (g) any other
circumstance which might otherwise constitute a defense available to, or a legal
or equitable discharge of, the Grantor or any other Obligor, any surety or any
guarantor.

 

SECTION 2.8. Waiver of Subrogation. Until one year and one day after the
Termination Date, the Grantor hereby irrevocably waives any claim or other
rights which it may now or hereafter acquire against the Company or any other
Obligor that arise from the existence, payment, performance or enforcement of
the Grantor’s obligations under this Security Agreement or any other Note
Document, including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of any Secured
Party against the Company or any other Obligor or any collateral which any
Secured Party now has or hereafter acquires, whether or not such claim, remedy
or right arises in equity, or under contract, statute or common law, including
the right to take or receive from the Company or any other Obligor, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to the Grantor in violation of the preceding sentence and the Termination Date
shall not have occurred, then such amount shall be deemed to have been paid to
the Grantor for the benefit of, and held in trust for, the Collateral Trustee
(on behalf of the Secured Parties), and shall forthwith be paid to the
Collateral Trustee to be credited and applied upon the Secured Obligations,
whether matured or unmatured. The Grantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Indenture and that the waiver set forth in this Section 2.8 is knowingly made in
contemplation of such benefits.

 

SECTION 2.9. Election of Remedies. Except as otherwise provided in the
Indenture, if any Secured Party may, under applicable law, proceed to realize
its benefits under this Security Agreement or any other Security Document,
either by judicial foreclosure or by non-judicial sale or enforcement, such
Secured Party may, at its sole option, determine which of its remedies or rights
it may pursue without affecting any of its rights and remedies under this
Security Agreement. If, in the exercise of any of its rights and remedies, any
Secured Party shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against the Grantor or any other Obligor or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, the Grantor hereby consents to such action by such
Secured Party and waives any claim based upon such action, even if such action
by such Secured Party shall result in a full or partial loss of any rights of
subrogation that the Grantor might otherwise have had but for such action by
such Secured Party.

 

 8Second Lien Security Agreement

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

The Grantor hereby represents and warrants unto the Collateral Trustee and each
other Secured Party, as at the date hereof, as set forth in this Article.

 

SECTION 3.1. Organization, etc. The Grantor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, except for such jurisdictions where the
failure to so qualify could not reasonably be expected to have a material
adverse effect on the Grantor, and has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations under this Security Agreement and each Note Document to
which it is a party, to own and hold under lease its property and to conduct its
business substantially as currently conducted by it, except for those licenses,
permits or other approvals, the absence of which could not reasonably be
expected to have a material adverse effect on the Grantor.

 

SECTION 3.2. Due Authorization, Non-Contravention, Defaults etc. The execution,
delivery and performance by the Grantor of this Security Agreement are within
the Grantor’s powers, have been duly authorized by all necessary action, and do
not

 

(a)          contravene any (i) of the Grantor’s Organic Documents, (ii) court
decree or order binding on or affecting any Obligor, or (iii) law or
governmental regulation binding on or affecting the Grantor; or

 

(b)          result in (i) or require the creation or imposition of, any Lien on
any of the Grantor’s properties (except as permitted by the Note Documents),
(ii) a default under any material contractual restriction binding on or
affecting or (iii) any noncompliance, suspension, impairment, forfeiture or
nonrenewal of any material license, permit or other governmental approval,
except as could not reasonably be expected to have a material adverse effect on
the Grantor.

 

SECTION 3.3. Government Approval, Regulation, etc. Except for filings to perfect
and maintain the perfection of the Liens arising pursuant to the Security
Documents, no authorization or approval or other action by, and no notice to or
filing with, any governmental authority or other Person (other than those that
have been, or on the date hereof will be, duly obtained or made and that are, or
on the date hereof will be, in full force and effect) is required for (a) the
due execution, delivery or performance by the Grantor of this Security Agreement
or any Note Document to which it is a party, (b) for the grant by the Grantor of
the security interest granted hereby, (c) for the perfection or maintenance of
the security interests hereunder including the second priority (subject to
Permitted Liens) nature of such security interest or the exercise by the
Collateral Trustee of its rights and remedies hereunder, or (d) for the exercise
by the Collateral Trustee of the rights of control, possession or other rights
provided for in this Security Agreement, except any “change of control” or
similar filings required by state licensing agencies.

 

 9Second Lien Security Agreement

 

 

SECTION 3.4. Validity, etc. This Security Agreement and the other Note Documents
to which the Grantor is a party constitutes the legal, valid and binding
obligations of the Grantor, enforceable against the Grantor in accordance with
their respective terms (except, in any case, as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting creditors’ rights generally and by principles of equity).

 

SECTION 3.5. Ownership, No Liens, etc. The Grantor is the legal and beneficial
owner of, and has good and defensible title to (and has full right and authority
to pledge, grant and assign) the Collateral, free and clear of all Liens and
options, except for any Lien (a) granted pursuant to this Security Agreement in
favor of the Collateral Trustee, or (b) that is a Permitted Lien. No effective
UCC financing statement or other filing similar in effect covering all or any
part of the Collateral is on file in any recording office, except those filed in
favor of the Collateral Trustee relating to this Security Agreement or the Note
Documents, Permitted Liens or as to which a duly authorized termination
statement relating to such UCC financing statement or other instrument has been
delivered to the Collateral Trustee on the date hereof. This Security Agreement
creates a valid security interest in the Collateral, securing the payment of the
Secured Obligations, and, except for the proper filing with the Secretary of
State of the State of Delaware of a UCC-1 financing statement naming the Grantor
as debtor and the Collateral Trustee as secured party (the “Filing Statement”),
all filings and other actions necessary to perfect and protect such security
interest have been duly taken and such security interest shall be a second
priority security interest.

 

SECTION 3.6. (Reserved).

 

SECTION 3.7. Grantor’s Name, Location, etc.

 

(a)          (i) The jurisdiction in which the Grantor is located for purposes
of Sections 9-301 and 9-307 of the UCC is set forth in Item A-1 of Schedule II
hereto, (ii) the place of business of the Grantor or, if the Grantor has more
than one place of business, the chief executive office of the Grantor is set
forth in Item A-2 of Schedule II hereto, and (iii) the Grantor’s federal
taxpayer identification number is set forth in Item A-3 of Schedule II hereto.

 

(b)          All of the Equipment of the Grantor is located at the places
specified in Item B of Schedule II hereto.

 

(c)          The Grantor does not have any trade names.

 

(d)          The Grantor has not been known by any legal name different from the
one set forth on the signature page hereto, nor has the Grantor been the subject
of any merger or other corporate reorganization, except as set forth in Item E
of Schedule II hereto.

 

(e)          (Reserved).

 

(f)           (Reserved).

 

 10Second Lien Security Agreement

 

 

(g)          (Reserved).

 

(h)          (Reserved).

 

(i)           (Reserved).

 

(j)           The name set forth on the signature page attached hereto is the
true and correct legal name (as defined in the UCC) of the Grantor.

 

SECTION 3.8. Possession and Control of Equipment. The Grantor hereby represents
and warrants that it has exclusive possession and control of the Equipment.

 

SECTION 3.9. (Reserved).

 

SECTION 3.10. Intellectual Property Collateral. The Grantor represents that
except for any Patent Collateral, Trademark Collateral, and Copyright Collateral
specified in Item A, Item B and Item C, respectively, of Schedule III hereto,
and any and Trade Secrets Collateral, the Grantor owns and has no interests in
any Intellectual Property Collateral as of the date hereof, other than the
Computer Hardware and Software Collateral. Grantor further represents and
warrants that, with respect to all Intellectual Property Collateral (a) such
Intellectual Property Collateral is valid, subsisting, unexpired and enforceable
and has not been abandoned or adjudged invalid or unenforceable, in whole or in
part except as could not reasonably be expected to have a material adverse
effect on the Grantor, (b) the Grantor is the sole and exclusive owner of the
entire and unencumbered right, title and interest in and to such Intellectual
Property Collateral and no claim has been made that the use of such Intellectual
Property Collateral does or may, conflict with, infringe, misappropriate,
dilute, misuse or otherwise violate any of the rights of any third party, (c)
the Grantor has made all necessary filings and recordations to protect its
interest in such material Intellectual Property Collateral, including
recordations of any of its interests in the Patent Collateral and Trademark
Collateral in the United States Patent and Trademark Office and in corresponding
offices throughout the world, and its claims to the Copyright Collateral in the
United States Copyright Office and in corresponding offices throughout the
world, and, to the extent necessary, has used proper statutory notice in
connection with its use of any material patent, Trademark and copyright in any
of the Intellectual Property Collateral, (d) the Grantor has taken all
reasonable steps to safeguard its Trade Secrets and to its knowledge (i) none of
the Trade Secrets of the Grantor has been used, divulged, disclosed or
appropriated for the benefit of any other Person other than the Grantor, (ii) no
employee, independent contractor or agent of the Grantor has misappropriated any
Trade Secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of the Grantor, and (iii)
no employee, independent contractor or agent of the Grantor is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of the
Grantor’s Intellectual Property Collateral, (e) to the Grantor’s knowledge, no
third party is infringing upon any material Intellectual Property owned or used
by the Grantor in any material respect, or any of its respective licensees, (f)
no settlement or consents, covenants not to sue, nonassertion assurances, or
releases have been entered into by the Grantor or to which the Grantor is bound
that adversely affects its rights to own or use any Intellectual Property except
as would not reasonably have a material adverse effect on the Grantor, (g) the
Grantor has not made a previous assignment, sale, transfer or agreement
constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released, (h) the Grantor uses
adequate standards of quality in the manufacture, distribution, and sale of all
products sold and in the provision of all services rendered under or in
connection with any Trademarks and has taken all commercially reasonable action
necessary to insure that any licensees of any Trademarks owned by the Grantor
use such adequate standards of quality, (i) the consummation of the transactions
contemplated by the Indenture and this Security Agreement will not result in the
termination or material impairment of any material portion of the Intellectual
Property Collateral, and (j) the Grantor owns directly or is entitled to use by
license or otherwise, any Patents, Trademarks, Trade Secrets, Copyrights, mask
works, licenses, technology, know-how, processes and rights with respect to any
of the foregoing used in, necessary for the conduct of the Grantor’s business.

 

 11Second Lien Security Agreement

 

 

SECTION 3.11. Authorization, Approval, etc. Except as have been obtained or made
and are in full force and effect, no Governmental Approval, authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or any other third party is required either (a) for the grant by the
Grantor of the security interest granted hereby or for the execution, delivery
and performance of this Security Agreement by the Grantor, (b) for the
perfection or maintenance of the security interests hereunder including the
second priority (subject to Permitted Liens) nature of such security interest
(except with respect to the Filing Statement or, with respect to Intellectual
Property Collateral, the recordation of any agreements with the U.S. Patent and
Trademark Office or the U.S. Copyright Office) or the exercise by the Collateral
Trustee of its rights and remedies hereunder, or (c) for the exercise by the
Collateral Trustee of the voting or other rights provided for in this Security
Agreement, except any “change of control” or similar filings required by state
licensing agencies.

 

SECTION 3.12. Best Interests. It is in the best interests of the Grantor to
execute this Security Agreement in as much as the Grantor will, as a result of
being an Affiliate of the Company, derive substantial direct and indirect
benefits from the Notes, and the Grantor agrees that the Holders are relying on
this representation in agreeing to purchase the Notes.

 

SECTION 3.13. (Reserved).

 

ARTICLE IV
COVENANTS

 

The Grantor covenants and agrees that, until the Termination Date, it will
perform, comply with and be bound by the obligations set forth below.

 

SECTION 4.1. (Reserved).

 

SECTION 4.2. Organic Documents; Change of Name, etc. The Grantor will not change
its state of incorporation, formation or organization or its name, identity,
organizational identification number or corporate structure unless the Grantor
shall have (a) given the Collateral Trustee at least fifteen (15) days’ prior
notice of such change and (b) taken all actions necessary or as requested by the
Collateral Trustee to ensure that the Liens on the Collateral granted in favor
of the Collateral Trustee for the benefit of the Secured Parties remain
perfected, second-priority Liens. The Grantor shall not enter into any amendment
or supplement to, or modification or waiver of, any term or provision of any
Organic Document of the Grantor which could reasonably be expected to be
materially adverse to the interests of the Collateral Trustee and the other
Secured Parties.

 

 12Second Lien Security Agreement

 

 

SECTION 4.3. (Reserved).

 

SECTION 4.4. As to Grantor’s Use of Collateral.

 

(a)          Subject to clause (b), the Grantor shall, at its own expense,
endeavor to collect, as and when due, any and all amounts due with respect to
any of the Collateral, including the taking of such action with respect to such
collection as the Collateral Trustee may request following the occurrence and
during the continuance of an Event of Default or, in the absence of such
request, as the Grantor may deem advisable.

 

(b)          At any time following the occurrence and during the continuance of
an Event of Default, whether before or after the maturity of any of the Secured
Obligations, subject to the Intercreditor Agreement, the Collateral Trustee may
(i) revoke any or all of the rights of the Grantor set forth in clause (a), (ii)
notify any parties obligated on any of the Collateral to make payment to the
Collateral Trustee of any amounts due or to become due thereunder, and (iii)
enforce collection of any of the Collateral by suit or otherwise and surrender,
release, or exchange all or any part thereof, or compromise or extend or renew
for any period (whether or not longer than the original period) any indebtedness
thereunder or evidenced thereby.

 

(c)          Upon request of the Collateral Trustee following the occurrence and
during the continuance of an Event of Default, subject to the Intercreditor
Agreement, the Grantor will, at its own expense, notify any parties obligated on
any of the Collateral to make payment to the Collateral Trustee of any amounts
due or to become due thereunder.

 

(d)          At any time following the occurrence and during the continuation of
an Event of Default, subject to the Intercreditor Agreement, the Collateral
Trustee may endorse, in the name of the Grantor, any item, howsoever received by
the Collateral Trustee, representing any payment on or other Proceeds of any of
the Collateral.

 

SECTION 4.5. As to Equipment. The Grantor hereby agrees that it shall (a) keep
all of the Equipment located at the places therefore specified in Section 3.7(b)
or, upon thirty (30) days’ prior written notice to the Collateral Trustee, at
such other places in a jurisdiction within the United States of America where
all representations and warranties set forth in Article III shall be true and
correct, and all action required pursuant to the second sentence of Section 4.12
shall have been taken with respect to the Equipment, and (b) pay promptly when
due all property and other taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment, except to the extent the validity thereof is
being contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP have been set aside.

 

 13Second Lien Security Agreement

 

 

SECTION 4.6. As to Intellectual Property Collateral. The Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of the
Grantor:

 

(a)          the Grantor will not (i) do or fail to perform any act whereby any
of the Patent Collateral may lapse or become abandoned or dedicated to the
public or unenforceable, (ii) permit any of its licensees to (A) fail to
continue to use any of the Trademark Collateral in order to maintain all of the
Trademark Collateral in full force free from any claim of abandonment for
non-use, (B) fail to maintain as in the past the quality of products and
services offered under all of the Trademark Collateral, (C) fail to employ all
of the Trademark Collateral registered with any federal or state or foreign
authority with an appropriate notice of such registration, (D) adopt or use any
other Trademark which is confusingly similar or a colorable imitation of any of
the Trademark Collateral, (E) use any of the Trademark Collateral registered
with any federal, state or foreign authority except for the uses for which
registration or application for registration of all of the Trademark Collateral
has been made, or (F) do or permit any act or knowingly omit to do any act
whereby any of the Trademark Collateral may lapse or become invalid or
unenforceable, or (iii) do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
except upon expiration of the end of an unrenewable term of a registration
thereof, unless, in the case of any of the foregoing requirements in clauses
(i), (ii) and (iii), the Grantor shall either (x) reasonably and in good faith
determine that any of such Intellectual Property Collateral is of negligible
economic value to the Grantor, or (y) the loss of the Intellectual Property
Collateral would not be reasonably likely to have a material adverse effect on
the business;

 

(b)          the Grantor shall promptly notify the Collateral Trustee if it
knows, or has reason to know, that any application or registration relating to
any material item of the Intellectual Property Collateral may become abandoned
or dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding the Grantor’s
ownership of any of the Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same;

 

(c)          in no event will the Grantor or any of its agents, employees,
designees or licensees file an application for the registration of any
Intellectual Property Collateral with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, unless it promptly
informs the Collateral Trustee, and upon request of the Collateral Trustee
(subject to the terms of the Indenture and the Intercreditor Agreement),
executes and delivers all agreements, instruments and documents as the
Collateral Trustee may reasonably request to evidence the Collateral Trustee’s
security interest in such Intellectual Property Collateral;

 

 14Second Lien Security Agreement

 

 

(d)          the Grantor will take all necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or (subject to the terms of the Indenture and the
Intercreditor Agreement) any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue any application (and
to obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clause (a) or (b));

 

(e)          following the obtaining of an interest in any material Intellectual
Property by Grantor shall deliver a supplement to Schedule III identifying such
new Intellectual Property; and

 

(f)           following the obtaining of an interest in any material
Intellectual Property by Grantor or, following the occurrence and during the
continuance of an Event of Default, upon the request of the Collateral Trustee
(subject to the terms of the Intercreditor Agreement), Grantor shall deliver all
agreements, instruments and documents the Collateral Trustee may reasonably
request to evidence the Collateral Trustee’s security interest in such
Intellectual Property Collateral and as may otherwise be required to acknowledge
or register or perfect the Collateral Trustee’s interest in any part of such
item of Intellectual Property Collateral unless the Grantor shall determine in
good faith that any Intellectual Property Collateral is of negligible economic
value to the Grantor.

 

SECTION 4.7. (Reserved).

 

SECTION 4.8. (Reserved).

 

SECTION 4.9. (Reserved).

 

SECTION 4.10. (Reserved).

 

SECTION 4.11. Taxes. Grantor agrees to comply, and will cause any of its
Subsidiaries to comply, in all material respects with all applicable law,
including the appropriate payment (before the same become delinquent), by, or on
behalf of, the Grantor and any of its Subsidiaries of all Taxes imposed upon the
Grantor or any of its direct or indirect Subsidiaries or upon their property
except to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
set aside on the books of the Grantor or such Subsidiaries, as applicable.

 

 15Second Lien Security Agreement

 

 

SECTION 4.12. Further Assurances, etc. The Grantor shall warrant and defend the
right and title herein granted unto the Collateral Trustee in and to the
Collateral (and all right, title and interest represented by the Collateral)
against the claims and demands of all Persons whomsoever. The Grantor agrees
that, from time to time at its own expense, it will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or that the Collateral Trustee may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Collateral Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. The Grantor agrees
that, upon the acquisition after the date hereof by the Grantor of any
Collateral, with respect to which the security interest granted hereunder is not
perfected automatically upon such acquisition, to take such actions with respect
to such Collateral or any part thereof as required by the Note Documents.
Without limiting the generality of the foregoing, the Grantor will:

 

(a)          (reserved);

 

(b)          file (and the Grantor hereby authorizes the Collateral Trustee and
its designees to file) the Filing Statement or continuation statements, or
amendments thereto, and such other instruments or notices (including any
assignment of claim form under or pursuant to the federal assignment of claims
statute, 31 U.S.C. § 3726, any successor or amended version thereof or any
regulation promulgated under or pursuant to any version thereof), as may be
necessary or that the Collateral Trustee may request in order to perfect and
preserve the security interests and other rights granted or purported to be
granted to the Collateral Trustee hereby. The authorization contained in this
Section 4.12 shall be irrevocable and continuing until the Termination Date;

 

(c)          deliver to the Collateral Trustee all Proceeds and rights from time
to time received by or distributable to the Grantor in respect of any of the
Collateral;

 

(d)          (reserved);

 

(e)          (reserved); and

 

(f)           furnish to the Collateral Trustee, from time to time at the
Collateral Trustee’s request, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Trustee may reasonably request, all in reasonable
detail.

 

With respect to the foregoing and the grant of the security interest hereunder,
the Grantor hereby authorizes the Collateral Trustee to file one or more
financing or continuation statements, any amendments thereto, and other similar
documents necessary or desirable in the opinion of the Collateral Trustee to
perfect or maintain the perfection of the Collateral Trustee’s or any Secured
Party’s security interest in the Collateral or any portion thereof, in each of
the foregoing cases, without the signature and without further authorization of
the Grantor. The Grantor agrees that a carbon, photographic or other
reproduction of this Security Agreement or any UCC financing statement covering
the Collateral or any part thereof shall be sufficient as a UCC financing
statement where permitted by law. The Grantor hereby authorizes the Collateral
Trustee to file financing statements describing as the collateral covered
thereby “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
Collateral described in this Security Agreement.

 

SECTION 4.13. Performance of Covenants in Note Documents. The Grantor will
perform, comply with, observe and fulfill, and will cause each of its
Subsidiaries to perform, comply with, observe and fulfill, each of the
covenants, agreements and obligations contained in the Indenture, the
Intercreditor Agreement and the other Note Documents pertaining to or otherwise
applicable to the Grantor or any of its Subsidiaries.

 

 16Second Lien Security Agreement

 

 

ARTICLE V
THE COLLATERAL TRUSTEE

 

SECTION 5.1. Collateral Trustee Appointed Attorney-in-Fact. The Grantor hereby
irrevocably appoints the Collateral Trustee its attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Collateral Trustee’s discretion,
following the occurrence and during the continuance of an Event of Default, to
take any action and to execute any instrument, subject to the Intercreditor
Agreement, which the Collateral Trustee may deem necessary or advisable to
accomplish the purposes of this Security Agreement, including (a) to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (b) to file any claims or take any action or institute any
proceedings which the Collateral Trustee may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of the
Collateral Trustee with respect to any of the Collateral, and (c) to perform the
affirmative obligations of the Grantor hereunder. THE GRANTOR HEREBY
ACKNOWLEDGES, CONSENTS AND AGREES THAT THE POWER OF ATTORNEY GRANTED PURSUANT TO
THIS SECTION 5.1 IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND SHALL BE
EFFECTIVE UNTIL THE TERMINATION DATE.

 

SECTION 5.2. Collateral Trustee May Perform. If the Grantor fails to perform any
agreement contained herein, the Collateral Trustee may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Trustee
incurred in connection therewith shall be payable by the Grantor pursuant to
Section 7.8 of the Collateral Trust Agreement and the Collateral Trustee may
from time to time take any other action which the Collateral Trustee reasonably
deems necessary for the maintenance, preservation or protection of any of the
Collateral or of its security interest therein.

 

SECTION 5.3. Collateral Trustee Has No Duty. The powers conferred on the
Collateral Trustee hereunder are solely to protect its interest (on behalf of
the Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Trustee shall have no duty as to any Collateral or responsibility for
taking any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.

 

SECTION 5.4. Reasonable Care. The Collateral Trustee is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral (a) if such Collateral is accorded treatment substantially equal to
that which the Collateral Trustee accords its own personal property, or (b) if
the Collateral Trustee takes such action for that purpose as the Grantor
reasonably requests in writing at times other than upon the occurrence and
during the continuance of an Event of Default; provided, further, that failure
of the Collateral Trustee to comply with any such request at any time shall not
in itself be deemed a failure to exercise reasonable care.

 

 17Second Lien Security Agreement

 

 

SECTION 5.5. Collateral Trust Agreement Controls. Subject to Section 7.11, in
the event of any conflict or inconsistency between the provisions of the
Collateral Trust Agreement and this Article V, the provisions of the Collateral
Trust Agreement shall control.

 

ARTICLE VI
REMEDIES

 

SECTION 6.1. Certain Remedies. Subject to the Intercreditor Agreement, if any
Event of Default shall have occurred and be continuing:

 

(a)          The Collateral Trustee may exercise in respect of the Collateral,
in addition to other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and also may
(i) take possession of any Collateral not already in its possession without
demand and without legal process, (ii) require the Grantor to, and the Grantor
hereby agrees that it will, at its expense and upon request of the Collateral
Trustee forthwith, assemble all or part of the Collateral as directed by the
Collateral Trustee and make it available to the Collateral Trustee at a place to
be designated by the Collateral Trustee that is reasonably convenient to both
parties, (iii) enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process, (iv) without notice
except as specified below, lease, license, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Trustee’s offices or elsewhere, for cash, on credit or
for future delivery, and upon such other terms as the Collateral Trustee may
deem commercially reasonable. The Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ prior notice to the Grantor of
the time and place of any public sale or the time of any private sale is to be
made shall constitute reasonable notification; provided, however, that with
respect to Collateral that is (x) perishable or threatens to decline speedily in
value, or (y) is of a type customarily sold on a recognized market, no notice of
sale or disposition need be given. For purposes of this Article VI, notice of
any intended sale or disposition of any Collateral may be given by first-class
mail, hand-delivery (through a delivery service or otherwise), facsimile or
email, and shall be deemed to have been “sent” upon deposit in the U.S. Mails
with adequate postage properly affixed, upon delivery to an express delivery
service or upon electronic submission through telephonic or internet services,
as applicable. The Collateral Trustee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral
Trustee may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

 

 18Second Lien Security Agreement

 

 

(b)          The Grantor agrees and acknowledges that a commercially reasonable
disposition of Equipment, Computer Hardware and Software Collateral, or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. The Grantor further agrees and acknowledges that the following
shall be deemed a reasonable commercial disposition: (i) a disposition made in
the usual manner on any recognized market, (ii) a disposition at the price
current in any recognized market at the time of disposition, and (iii) a
disposition in conformity with reasonable commercial practices among dealers in
the type of property subject to the disposition.

 

(c)          All cash Proceeds received by the Collateral Trustee in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral shall be applied by the Collateral Trustee in accordance with Section
3.4 of the Collateral Trust Agreement. The Collateral Trustee shall not be
obligated to apply or pay over for application noncash proceeds of collection or
enforcement unless (i) the failure to do so would be commercially unreasonable,
and (ii) the affected party has provided the Collateral Trustee with a written
demand to apply or pay over such noncash proceeds on such basis.

 

(d)          The Collateral Trustee may do any or all of the following: (i)
transfer all or any part of the Collateral into the name of the Collateral
Trustee or its nominee, with or without disclosing that such Collateral is
subject to the Lien hereunder, (ii) notify the parties obligated on any of the
Collateral to make payment to the Collateral Trustee of any amount due or to
become due thereunder, (iii) enforce collection of any of the Collateral by suit
or otherwise, and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any obligations of any nature of any party with respect
thereto, (iv) endorse any checks, drafts, or other writings in the Grantor’s
name to allow collection of the Collateral, (v) take control of any Proceeds of
the Collateral, or (vi) execute (in the name, place and stead of the Grantor)
endorsements, assignments, stock powers and other instruments of conveyance or
transfer with respect to all or any of the Collateral.

 

SECTION 6.2. (Reserved).

 

SECTION 6.3. Compliance with Restrictions. The Grantor agrees that in any sale
of any of the Collateral whenever an Event of Default shall have occurred and be
continuing, the Collateral Trustee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to Persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any governmental authority or official, and the
Grantor further agrees that such compliance shall not result in such sale being
considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Collateral Trustee be liable nor accountable to the Grantor for
any discount allowed by the reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

 19Second Lien Security Agreement

 

 

SECTION 6.4. Protection of Collateral. The Collateral Trustee may from time to
time, at its option, perform any act which the Grantor fails to perform after
being requested in writing so to perform (it being understood that no such
request need be given after the occurrence and during the continuance of an
Event of Default) and the Collateral Trustee may from time to time take any
other action which the Collateral Trustee deems reasonably necessary for the
maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

 

SECTION 6.5. (Reserved).

 

SECTION 6.6. Warranties. The Collateral Trustee may sell the Collateral without
giving any warranties or representations as to the Collateral. The Collateral
Trustee may disclaim any warranties of title or the like. The Grantor agrees
that this procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

SECTION 7.1. Note Document. This Security Agreement is a Note Document executed
pursuant to the Indenture and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 7.2. Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantor and its successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that
the Grantor shall not (unless otherwise expressly permitted under the terms of
the Note Documents) assign any of its obligations hereunder.

 

SECTION 7.3. Amendments, etc. No amendment to or waiver of any provision of this
Security Agreement, nor consent to any departure by the Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Trustee in
accordance with the terms of the Collateral Trust Agreement and the Grantor and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

SECTION 7.4. Notices. Except as otherwise provided in this Security Agreement,
all notices and other communications provided for hereunder shall be in writing
or by facsimile and addressed, delivered or transmitted to the appropriate party
at the address or facsimile number of such party specified on the signature
pages of this Security Agreement or at such other address or facsimile number as
may be designated by such party in a notice to the other party. Except as
otherwise provided in this Security Agreement, any notice or other
communication, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any such notice or other communication, if transmitted by
facsimile, shall be deemed given when transmitted and electronically confirmed.

 

 20Second Lien Security Agreement

 

 

SECTION 7.5. Release of Liens. The security interests granted herein shall be
automatically released (a) in accordance with Sections 4.1 and 4.4 of the
Collateral Trust Agreement and (b) upon the occurrence of the Termination Date.
Upon any such release, the Collateral Trustee will, at the Grantor’s sole
expense, deliver to the Grantor, without any representations, warranties or
recourse of any kind whatsoever, all Collateral held by the Collateral Trustee
hereunder, and execute and deliver to the Grantor such documents as the Grantor
shall reasonably request to evidence such release.

 

SECTION 7.6. No Waiver; Remedies. In addition to, and not in limitation of
Section 2.7, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

 

SECTION 7.7. Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

 

SECTION 7.8. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 7.9. Governing Law, Entire Agreement, etc. THIS SECURITY AGREEMENT AND
ANY CLAIM OR CONTROVERSY RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING
IN CONTRACT LAW, TORT LAW OR OTHERWISE, SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR NONPERFECTION, AND PRIORITY OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

THIS WRITTEN AGREEMENT AND THE OTHER NOTE DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 7.10. Counterparts. This Security Agreement may be transmitted and/or
signed by facsimile or other electronic transmission. The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as manually-signed originals and shall be binding on all
parties hereto. The Collateral Trustee may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronically transmitted document or
signature. This Security Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 21Second Lien Security Agreement

 

 

SECTION 7.11. Intercreditor Agreement Controls.

 

(a)          Each Secured Party, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the Collateral Trustee on behalf of such Person to enter into, and
perform under, the Intercreditor Agreement and (iv) acknowledges (or is deemed
to acknowledge) that a copy of the Intercreditor Agreement was delivered, or
made available, to such Secured Party.

 

(b)          Notwithstanding any other provision contained herein, this Security
Agreement, the Liens created hereby and the rights, remedies, duties and
obligations provided for herein are subject in all respects to the provisions of
the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of this Security Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

(c)          Without limiting the foregoing, at any time prior to the Discharge
of Priority Lien Obligations (as defined in the Intercreditor Agreement), any
provision hereof requiring the Grantor to deliver possession of any Collateral
to the Collateral Trustee, or to cause the Collateral Trustee to control any
Collateral, shall be deemed to have been complied with, if and for so long as
(i) the Intercreditor Agreement is in full force and effect and (ii) the
Priority Lien Collateral Agent shall have such possession or control for the
benefit of the Secured Parties and as bailee or sub-agent of the Collateral
Trustee as provided in the Intercreditor Agreement.

 

[Signature Pages Follow]

 

 22Second Lien Security Agreement

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

 



  GRANTOR       ENERGY XXI USA, INC.           By: /s/ Antonio de Pinho    
Name: Antonio de Pinho     Title: President           Address: Energy XXI USA,
Inc.     c/o Capitol Services, Inc.     1675 S. State St., Ste. B     Dover, DE
19901           with a copy to:       1021 Main (One City Centre), Suite 2626  
Houston, Texas 77002   Attention:  Bruce W. Busmire   Telephone
No.:  713-351-3033   Telecopier No.:  713-351-3333



 

 S-1Second Lien Security Agreement

 

 

  COLLATERAL TRUSTEE:       U.S. Bank National Association       By: /s/ Steven
A. Finklea   Name: Steven A. Finklea   Title: Vice President           Address:
  5555 San Felipe St., Suite 1150       Houston, Texas 77056      
Attention:  Mauri J. Cowen       Telephone:  713-235-9206      
Facsimile:  713-235-9213

 

 S-2Second Lien Security Agreement

 

 

SCHEDULE I
to Security Agreement

 

(RESERVED)

 

 Schedule I-1Second Lien Security Agreement

 

 

SCHEDULE II
to Security Agreement

 

Item A-1.          Location of Grantor for purposes of UCC.

 

Delaware

 

Item A-2.          Grantor’s place of business or principal office.

 

1021 Main Street, Suite 2626
Houston, TX 77002

 

Item A-3.          Taxpayer ID number.

 

Taxpayer ID number: 20-4278552

 

Item B.              Equipment.

 

Texas and Louisiana

 

Item C.              (Reserved).

 

 Schedule II-1Second Lien Security Agreement

 

 

SCHEDULE II
to Security Agreement

 

Item D.              (Reserved).

 

Item E.              Merger or other corporate reorganization.

 

Description of Merger:

 

N/A

 

Item F.              Government Contracts.

 

Description of Contract: N/A

 

Item G.              (Reserved).

 

Item H.              (Reserved).

 

Item I.               (Reserved).

 

 Schedule II-2Second Lien Security Agreement

 

 

SCHEDULE III - A
to Security Agreement

 

INTELLECTUAL PROPERTY COLLATERAL

 

Item A.         Patent Collateral.

 

Issued Patents

 

Country   Patent No.   Issue Date   Inventor(s)   Title                   N/A  
             

 

Pending Patent Applications

 

Country   Serial No.   Filing Date   Inventor(s)   Title                   N/A  
             

 

Patent Applications in Preparation

 

      Expected         Country   Docket No.   Filing Date   Inventor(s)   Title
                  N/A                

 

 Schedule III-A-1Second Lien Security Agreement

 

 

SCHEDULE III - B
to Security Agreement

 

Item B.         Trademark Collateral

 

Registered Trademarks

 

Country   Trademark   Registration No.   Registration Date               N/A    
       

 

Pending Trademark Applications

 

Country   Trademark   Serial No.   Filing Date               N/A            

 

Trademark Applications In Preparation

 

            Expected   Products/ Country   Trademark   Docket No.   Filing Date
  Services                   N/A                

 

 Schedule III-B-1Second Lien Security Agreement

 

 

SCHEDULE III - C
to Security Agreement

 

Item C.         Copyright Collateral.

 

Registered Copyrights/Mask Works

 

Country   Registration No.   Registration Date   Author(s)   Title              
    N/A                

 

Copyright/Mask Work Pending Registration Applications

 

Country   Serial No.   Filing Date   Author(s)   Title                   N/A    
           

 

Copyright/Mask Work Registration Applications In Preparation

 

      Expected         Country   Docket No.   Filing Date   Author(s)   Title  
                N/A                

 

 Schedule III-C-1Second Lien Security Agreement

 

